SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 NOTICE TO THE MARKET TIM Participações SA ("Company") (BM&FBOVESPA: TIMP3; NYSE: TSU), informs its shareholders and the market in general that Telecom Italia released a notice to the market affirming that: Telecom Italia notes the decision by the Supervisory Board of Vivendi to enter into exclusive negotiations with Telefonica in relation to the sale of GVT. From the start Telecom Italia has made it clear that it would take a disciplined approach to its strategy in Brasil, in order to maximize the value for all its shareholders. The Company continues to pursue its development and investment plans in the Country in line with the Group’s 2014-2016 Business Plan, leveraging on TIM Brasil’s strong position in the market. In addition, the Company current strategic plan remains in full effect and is focused on exploring the enormous growth in mobile broadband and all of its associated opportunities, leveraging on its extensive customer base and leadership position in the mobile industry.
